                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     G & G CLOSED CIRCUIT EVENTS, LLC,                  Case No. 18-cv-05533-JD
                                   6                    Plaintiff,
                                                                                            ORDER CONDITIONALLY
                                   7             v.                                         DISMISSING CASE
                                   8     MARK DANIEL BOZIN, et al.,
                                   9                    Defendants.

                                  10

                                  11          The Court is advised that the parties have settled. Dkt. No. 16. Consequently, the Court

                                  12   vacates the case management conference and all pretrial deadlines, and dismisses this case without
Northern District of California
 United States District Court




                                  13   prejudice. If any party certifies to the Court within 60 days from the date of this order that the

                                  14   agreed consideration for the settlement of this action has not been delivered, this order will be

                                  15   vacated and the case will be set for a case management conference. If no certification is filed, the

                                  16   dismissal will be deemed to be with prejudice after 60 days.

                                  17          The parties are directed not to ask the Court for a “dismissal with prejudice” at any

                                  18   time after this order, or to ask for an order confirming dismissal under FRCP 41(a)(1). No

                                  19   Court order is necessary for dismissal under that rule.

                                  20          IT IS SO ORDERED.

                                  21   Dated: December 10, 2018

                                  22

                                  23                                                                 ________________________
                                                                                                     JAMES DONATO
                                  24                                                                 United States District Judge
                                  25

                                  26
                                  27

                                  28
